Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 1 of 15 PageID# 1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Norfolk Division


THE CINCINNATI INSURANCE COMPANY,                              )
6200 S. Gilmore Road                                           )
Fairfield, Ohio 45014-5141                                     )
                                                               )
                          Plaintiff,                           )
                                                               )
v.                                                             )
                                                               ) Case No. 2:18at99999
NORFOLK TRUCK CENTER, INC.                                     )
736 Tidewater Drive                                            )
Norfolk, Virginia 23504                                        )
                                                               )
                                                               )
                          Defendant.                           )
                                                               )


                       COMPLAINT FOR DECLARATORY JUDGMENT

            Plaintiff, Cincinnati Insurance Company (hereinafter “Plaintiff” or “Cincinnati”), by

counsel, pursuant to 28 U.S.C. § 2201, Rule 57 of the Federal Rules of Civil Procedure, and the

Local Rules of the United States District Court for the Eastern District of Virginia, states as

follows for its Complaint for Declaratory Judgment against defendant Norfolk Truck Center,

Inc. (“Defendant” or “Norfolk Truck”).

                                             PARTIES

            1.     Plaintiff Cincinnati is a corporation formed and existing under the laws of the

State of Ohio, with its principal place of business located in Ohio. Cincinnati, therefore, is a

citizen of the State of Ohio and is not a citizen of Virginia. Cincinnati submits itself to the

jurisdiction of this Court.




{01610230.DOCX }
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 2 of 15 PageID# 2



            2.     Defendant Norfolk Truck is a corporation organized and existing under the laws

of the Commonwealth of Virginia, with its principal place of business located at 736 Tidewater

Drive, Norfolk, Virginia, 23504.

                                   JURISDICTION AND VENUE

            3.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332 because there is diversity of citizenship between the parties and the matter in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

            4.     The venue of this action is properly predicated on 28 U.S.C. § 1391 and Rule 3(C)

of the Rules of the U.S. District Court for the Eastern District of Virginia, in that jurisdiction is

founded on diversity of citizenship and this action is brought in the judicial district and division

in which a substantial part of the events or omissions giving rise to the claim occurred, in

which the Defendant resides and/or does business, and/or in which the Defendant is subject to

personal jurisdiction, including the delivery of the relevant insurance contract by Cincinnati to

Norfolk Truck in Norfolk, Virginia.

                                           BACKGROUND

            5.     Cincinnati issued a contract of commercial insurance to Norfolk Truck, bearing

Policy No. ENP0243066, effective from March 1, 2017, through March 1, 2020 (the

“Insurance Contract”). A certified copy of the Insurance Contract is attached hereto as Exhibit

1 and is incorporated by reference as if fully restated herein.

            6.     Norfolk Truck is a dealership for commercial medium- and heavy-duty trucks

manufactured by Crane Carrier Company (“Crane”), among other manufacturers.

            7.     Kimble Mixer Company (“Kimble Mixer”) is a dealer in commercial truck

parts, including but not limited to truck parts manufactured by Crane.

{01610230.DOCX }                                    2
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 3 of 15 PageID# 3



            8.     Crane manufactures truck parts that are incorporated into some of the final

trucks that Norfolk Truck sells.

            9.     In or about 2016, Norfolk Truck received an order for two trucks from the City

of Hampton (the “City of Hampton Trucks”).

            10.    Norfolk Truck ordered the chassis for the City of Hampton Trucks from Crane

through Kimble Mixer.

            11.    On or about December 22, 2016, 10:25 a.m., Lorraine Farrow, Accountant for

Kimble Mixer sent an electronic mail to David Harlow, President and CEO of Norfolk Truck,

to which electronic mail was attached two invoices for the City of Hampton Trucks, Invoice

Number H1674462 and Invoice Number H1674463 (together, the “City of Hampton Truck

Invoices”).

            12.    Lorraine Farrow’s electronic mail address on her December 22, 2016, 10:25

a.m. electronic mail was “lfarrow@kimblemixer.com”.

            13.    By electronic mail dated December 29, 2016, at 9:11 a.m., David Harlow

forwarded the City of Hampton Truck Invoices to Betty Reynolds, Secretary/Treasurer of

Norfolk Truck.

            14.    A true and accurate copy of correspondence and attachments related to the

December 2016 transaction is attached as Exhibit 2, and is incorporated by reference as if fully

restated herein.

            15.    In her December 22, 2016 electronic mail, Lorraine Farrow stated that Norfolk

Truck should wire the payment for the City of Hampton Truck Invoices as follows:

                          MERCANTILE BANK OF MI
                          ABA: 072413829
                          ACCT NO: 100145812

{01610230.DOCX }                                   3
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 4 of 15 PageID# 4




See Exhibit 2.

            16.    The address for Kimble Mixer on the Hampton Truck Invoices was as follows:

                          Kimble Mixer Company (dba) HSVG
                          1951 Reiser Ave. SE
                          New Philadelphia, OH 44663

                          330-306-6700 (PH)
                          330-339-4892 (FX)
See Exhibit 2.

            17.    Betty Reynolds forwarded the City of Hampton Truck Invoices for payment

under Norfolk Truck’s floorplan arrangement with Southern Bank.

            18.    The City of Hampton Invoices were paid by means of a wire transaction from

Southern Bank to Kimble Mixer on or about December 29, 2016, according to the original and

accurate wiring instructions sent by Lorraine Farrow at Kimble Mixer.

            19.    On December 29, 2016, at 8:42 p.m., David Harlow received an electronic mail,

allegedly from Lorraine Farrow at Kimble Mixer, but which came from an unidentified person

(referred to herein as the “Imposter”) who was not Lorraine Farrow. See Exhibit 2.

            20.    On the December 29, 2016, 8:42 p.m. electronic mail, the Imposter used

electronic mail address “farrow@kimblesmixer.com”, which removed the “l” character from

the front of the address, and added the “s” character between “kimble” and “mixer”. See

Exhibit 2.

            21.    In the December 29, 2016, 8:42 p.m. electronic mail, the Imposter stated that:

                          Hello David,
                          You might have to hold off wire as I just got a directive to
                          stop all pending transactions on our current bank account.
                          I will prepare the updated banking info on our letterhead
                          and send to you shortly.

{01610230.DOCX }                                    4
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 5 of 15 PageID# 5



                          I sincerely apologize for this embarrassing situation.
                          Thank you.
                          Lorraine Farrow
See Exhibit 2.

            22.    On December 29, 2016, at 9:41 p.m., David Harlow received another email

from the Imposter, which stated as follows:

                          Hello David,
                          Find the attached wiring instructions. Let me know when
                          wire is sent.


See Exhibit 2.

            23.    The wiring instructions attached to the December 29, 2016, 9:41 p.m. electronic

mail stated as follows:

                          Kimble Mixer Company (dba) HSVG
                          1951 Reiser Ave. SE
                          New Philadelphia, OH 44663

                          330-306-6700 (PH)
                          330-339-4892 (FX)

                                 WIRING INSTRUCTIONS

                          Account Name/Beneficiary: THEWO INVESTMENT LLC
                                                    1951 Reiser Ave. SE
                                                    New Philadephia, OH 44663

                          Beneficiary Bank:      BANK OF AMERICA
                                                 1 Permeter Center East
                                                 Atlanta, GA 30346

                          Routing #: 026009593

                          Account #: 3340048077077

See Exhibit 2.


{01610230.DOCX }                                    5
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 6 of 15 PageID# 6



            24.    David Harlow understood that Norfolk Truck already had sent the payment for

the City of Hampton Truck Invoices to Kimble Mixer pursuant to the original wiring

instructions.

            25.    David Harlow stored the emails from the Imposter in his electronic mail folder

for the City of Hampton and ignored the change in wiring instructions, taking no further action

to investigate the emails from the Imposter, or to determine whether Lorraine Farrow might

have changed the wiring instructions.

            26.    David Harlow did not forward the Imposter’s wiring instructions to Betty

Reynolds or any other person at Norfolk Truck.

            27.    David Harlow did not recognize that the email address on the Imposter’s emails

was not authentic following the December 29, 2016 electronic mails from the Imposter.

            28.    In or about 2017, Norfolk Truck received an order for two trucks from the City

of Norfolk (the “City of Norfolk Trucks”).

            29.    Norfolk Truck ordered the chassis for the City of Norfolk Trucks from Crane

through Kimble Mixer.

            30.    On August 25, 2017, 10:49 a.m., Norfolk Truck received an email purportedly

from Lorraine Farrow at Kimble Mixer, but which came from the Imposter at

“farrow@kimblesmixer.com” which stated as follows:

                          Hello David,

                          Attached are the two invoices for the two City of Norfolk, VA truck
                          J1674690 & J1674691. And our wiring info:

                          Lorraine Farrow
                          Accountant
                          Kimble Mixer Company
                          Phone 330-308-6755

{01610230.DOCX }                                   6
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 7 of 15 PageID# 7



                          Fax 330-339-4892
                          Hines Specialty Vehicle | Group Crane Carrier Company | Kimble
                          Manufacturing Company

            31.    A true and accurate copy of correspondence and attachments related to the

August 25, 2017 transaction is attached as Exhibit 3, and is incorporated by reference as if

fully restated herein.

            32.    The wiring instructions attached to the Imposter’s August 25, 2017 electronic

mail stated as follows:

                          Remit To:
                          Kimble Mixer Company (dba) HSVG
                          1951 Reiser Ave. SE
                          New Philadelphia, OH 44663

                          330-306-6700 (PH)
                          330-339-4892 (FX)

                          WIRING INSTRUCTIONS:

                          Bank Name:
                          JP MORGAN CHASE
                          2566 Shallowford Rd,
                          Atlanta, GA 30345
                          Routine#: 061092387

                          Account Name:
                          T. INTERSTATE TRUCKING LLC
                          P.O Box 9050 Coppell,
                          TX 75019-9050

                          Account #: 152937378

See Exhibit 3.

            33.    By electronic mail dated August 25, 2017, at 11:14 a.m., David Harlow

forwarded the Imposter’s email and attachments to Shelayne Boswell, Senior Vice President

and Commercial Loan Officer for Southern Bank, and copied to Betty Reynolds, stating as


{01610230.DOCX }                                  7
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 8 of 15 PageID# 8



follows:

                          Shelayne,

                          Please see the attached invoices concerning the two new Crane Carrier
                          chassis sold to the City of Norfolk.

                          Also attached are the wiring instructions

                          Please fund these two chassis on our floor plan line.

                          Thank you,

                          David Harlow
See Exhibit 3

            34.    By electronic mail dated August 25, 2017, 11:32 a.m., Shelayne Boswell

responded to David Harlow and stated: “Great! We will get the documents ready for your

signature. Is Tuesday OK?” See Exhibit 3.

            35.    By electronic mail dated August 25, 2017, 2:20 p.m., David Harlow responded

to Shelayne Boswell, stating:          “Yes, Tuesday will be good.      Thank you, have a great

weekend!” See Exhibit 3.

            36.    Shelayne Boswell prepared the appropriate floor plan documents for the August

25, 2017 transaction for the City of Norfolk Truck Invoices, including but not limited to: a

Disbursement Request and Authorization form; a Errors and Omissions Agreement; a

statement of “Funds Due At Closing:” a Corporate Resolution to Borrow/Grant Collateral; a

Trust Certificate; a Promissory Note; a Commercial Security Agreement; copies of the City of

Norfolk Truck Invoices; a copy of the Imposter’s wiring instructions; an Agreement to Provide

Insurance; a Notice of Insurance Requirements; and a certificate in Evidence of Property

Insurance (the “Floor Plan Documents”).           A true and accurate copy of the Floor Plan

Documents provided to Cincinnati by Norfolk Truck is attached as Exhibit 4 and incorporated
{01610230.DOCX }                                    8
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 9 of 15 PageID# 9



by reference as if fully restated herein.

            37.    Norfolk Truck, by David Harlow and Bruce Harlow, executed the Floor Plan

Documents on or about August 29, 2017.

            38.    Upon receipt of the executed Floor Plan Documents, on or about August 31,

2017, Shelayne Boswell wired payment in the amount of the City of Norfolk Truck Invoices

($333,724.00) according to the Imposter’s wiring instructions. A copy of the confirmation of

the wire of funds to the Imposter received by Norfolk Truck from Shelayne Boswell is attached

as Exhibit 5 and incorporated by reference as if fully restated herein.

            39.    The JP Morgan account that received the August 31, 2017 wire transaction

actually belonged to the Imposter, not to Kimble Mixer.

            40.    Norfolk Truck has received invoices from Crane/Kimble Mixer by electronic

mail for approximately 8-10 years.

            41.    Crane/Kimble Mixer has requested Norfolk Truck to forward payment for

invoices to the Michigan Bank for years.

            42.    At all relevant times, Norfolk Truck had not established any internal controls to

verify wiring instructions.

            43.    Norfolk Truck did not contact Lorraine Farrow or anyone else at Crane/Kimble

Mixer by telephone or otherwise to verify the wiring instructions received in the Imposter’s

August 25, 2017, 10:40 a.m. electronic mail.

            44.    Norfolk Truck did not verify or question the discrepancies between the

Michigan Bank wire transfer information and the JP Morgan Bank wire transfer information on

or about August 25, 2017.

            45.    On October 5, 2017, Crane/Kimble Mixer notified Norfolk Truck and

{01610230.DOCX }                                    9
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 10 of 15 PageID# 10



Crane/Kimble Mixer had never received the $333,724 payment for the Norfolk Trucks.

            46.    On October 6, 2017, Norfolk Truck, by and through its President and CEO

David Harlow, executed a Wire Transfer Affidavit (the “Wire Transfer Affidavit”) to Southern

Bank to report the Imposter’s actions. A true and accurate copy of the Wire Transfer Affidavit

is attached as Exhibit 6 and incorporated by reference as if fully restated herein.

            47.    The Wire Transfer Affidavit states that Norfolk Truck “authorized one or more

wire debit entries to JP Morgan Chase for T. Interstate Trucking … in the amount of

$333,724.00 from my account(s) at the Bank but have since found that I am a victim of fraud.”

See Exhibit 6, p. 1 of 3.

            48.    Norfolk Truck affirmatively authorized the payment to the Imposter, who was

not Crane/Kimble Mixer, without in any way investigating why Crane/Kimble Mixer had

purportedly changed its wiring instructions from the Michigan Bank to J.P. Morgan.

            49.    On October 6, 2017, Norfolk Truck submitted an insurance claim to Cincinnati

(the “Claim”) relating to the Imposter’s actions, seeking to recover the payment made to the

Imposter.

            50.    Norfolk Truck has alleged that it lost $333,724 by its authorizing a payment of

funds to the Imposter.

            51.    Cincinnati and Norfolk Truck jointly signed a Non-Waiver Agreement dated

October 23, 2017.

                                 THE INSURANCE CONTRACT

            52.    In relevant part, the Insurance Contract includes a Crime and Fidelity Coverage

Part (“CFC Coverage Part”).

            53.    The CFC Coverage Part includes certain provisions related to computer fraud.

{01610230.DOCX }                                  10
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 11 of 15 PageID# 11



            54.    The CFC Coverage Part states as follows, in relevant part, with respect to the

Claim:

                           COMMERCIAL CRIME COVERAGE FORM
                                  (DISCOVERY FORM)

                   Various provisions in this policy restrict coverage. Read the entire policy
                   carefully to determine rights, duties and what is or is not covered.

                   Throughout this policy the words "you" and "your" refer to the Named
                   Insured shown in the Declarations. The words "we", "us" and "our" refer
                   to the Company providing this insurance.

                   Other words and phrases that appear in quotation marks have
                   special meaning. Refer to Section F. Definitions.

                   A.     Insuring Agreements

                          Coverage is provided under the following Insuring
                          Agreements for which a Limit of Insurance is shown in the
                          Declarations and applies to loss that you sustain resulting
                          directly from an "occurrence" taking place at any time
                          which is "discovered" by you during the Policy Period
                          shown in the Declarations or during the period of time
                          provided in the Extended Period to Discover Loss
                          Condition E.1.g.:

                          …

                          6.      Computer Fraud

                                  We will pay for loss of or damage to "money", "securities"
                                  and "other property" resulting directly from the use of any
                                  computer to fraudulently cause a transfer of that property
                                  from inside the "premises" or "banking premises":

                                  a.     To a person (other than a "messenger") outside
                                         those "premises"; or

                                  b.     To a place outside those "premises".

Exhibit 1, CFC Coverage Part, Form CR 00 20 05 06, p. 1-2 of 13 (italics added).

            55.    The Insurance Contract defines the term “messenger” to mean “you, or a

{01610230.DOCX }                                   11
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 12 of 15 PageID# 12



relative of yours, or any of your partners or ‘members’, or any ‘employee’ while having care

and custody of property outside the ‘premises’.” Exhibit 1, CFC Coverage Part, Form CR 00

20 05 06, p. 12 of 13.

            56.    The Insurance Contract defines the term “premises” to mean “the interior of that

portion of any building you occupy in conducting your business.” Exhibit 1, CFC Coverage

Part, Form CR 00 20 05 06, p. 12 of 13.

            57.    The Insurance Contract provides that Cincinnati will pay for loss of or damage to

"money", "securities" and "other property" resulting directly from the use of any computer to

fraudulently cause a transfer of that property from inside the "premises" or "banking premises":

                   a. To a person (other than a "messenger") outside those "premises"; or

                   b. To a place outside those "premises".

Exhibit 1, CFC Coverage Part, Form CR 00 20 05 06, p. 1-2 of 13 (emphasis added).

            58.    By enumerating certain provisions of the Insurance Contract, Cincinnati does not

waive its right to assert any terms, conditions, limitations, exclusions, definitions or any other

provisions of the Insurance Contract. Cincinnati reserves the right to assert any other specific

provisions of the Insurance Contract to the extent they become relevant.

            59.    Cincinnati files the instant Complaint for Declaratory Judgment asking this

Court to declare that Cincinnati has no duty under the Insurance Contract to indemnify Norfolk

Truck in connection with the Claim and/or any ensuing litigation or settlement that may result

from the Claim.

            60.    Norfolk Truck affirmatively authorized the payment to the Imposter’s JP

Morgan Account upon review of Norfolk Truck Invoices attached to the Imposter’s August 25,

2017, 10:49 a.m. electronic mail.

{01610230.DOCX }                                   12
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 13 of 15 PageID# 13



            61.    David Harlow and other at Norfolk Truck failed to intercept the Imposter’s

electronic mail messages in December 2016 in connection with the City of Hampton Truck

Invoices, when doing so could have prevented later actions by the Imposter.

            62.    Norfolk Truck’s wire transaction payment to the Imposter’s account on August

31, 2017, did not result directly from the use of any computer.

            63.    Rather, Norfolk Truck received the Imposter’s email and attached invoices for

the City of Norfolk Trucks; forwarded the City of Norfolk Truck Invoices to Shelayne Boswell

at Southern Bank; executed the Floor Plan Documents; and authorized Southern Bank to make

payment to the Imposter’s account.

            64.    David Harlow affirmatively directed Shelayne Boswell at Southern Bank to

make payment by wire transfer for the City of Norfolk Truck Invoices to the Imposter’s

account.

            65.    But for Norfolk Truck’s affirmative authorization of the payment of the

invoices, no loss could have occurred.

            66.    The Claim, therefore, is not covered under the Computer Fraud Insuring

Agreement because any loss of funds resulted from Norfolk Truck’s failure to appreciate the

Imposter’s manipulation of the electronic mail address as compared with Lorraine Farrow’s

true electronic mail address at Crane/Kimble Mixer, and failure to verify the change in wiring

instructions, where the wire transfer at issue was for $333,724.00.

            67.    The Claim is not covered under the Insurance Contract.

            68.    A controversy of a justiciable nature presently exists between the parties, which

demands a declaration by the Court, so that Cincinnati may have its rights and duties under the

Insurance Contract determined and avoid the possible accrual of damages.

{01610230.DOCX }                                   13
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 14 of 15 PageID# 14



            69.    Accordingly, Cincinnati seeks a declaration from this Court that Cincinnati has

no duty to indemnify Norfolk Truck, or anyone else, for any liability or damages related to the

Claim on the grounds that any damages were not covered by the Insuring Agreements in the

Insurance Contract.

            70.    Cincinnati reserves all of its rights under the Insurance Contract and applicable

law. By seeking a declaratory judgment based on the foregoing provisions of the Insurance

Contract, Cincinnati does not waive any potential coverage defenses pursuant to any terms,

conditions, limitations, exclusions, definitions, or any other provision of the Insurance Contract.

Developments in connection with this Complaint and the Claim may render additional defenses

to coverage ripe for judicial determination.

            71.    Cincinnati reserves the right to amend its Complaint for Declaratory Judgment as

additional and/or more specific information becomes available.



                                        PRAYER FOR RELIEF

            WHEREFORE, Cincinnati respectfully requests that this Court enter a judgment

declaring the rights and obligations of the parties under the Insurance Contract, including, but

not limited to, the following:

            (a)    that Norfolk Truck’s loss of funds to the Imposter was not caused “directly” by

                   the use of any computer;

            (b)    that Norfolk Truck’s loss of funds to the Imposter do not satisfy the terms of the

                   Computer Fraud insuring provision in the Insurance Contract; and

            (c)    Cincinnati has no duty under the Insurance Contract to indemnify Norfolk Truck

                   for its loss of funds to the Imposter;

{01610230.DOCX }                                     14
Case 2:18-cv-00531-HCM-LRL Document 1 Filed 10/17/18 Page 15 of 15 PageID# 15



            (d)    that this Court provide such further and supplemental relief as it deems necessary

                   and proper, including but not limited to, an award of costs in favor of Plaintiff

                   Cincinnati.

            Done this 17th day of October, 2018.


                                         Respectfully submitted,

                                         CINCINNATI INSURANCE COMPANY
                                         BY MIDKIFF, MUNCIE & ROSS, P.C.

                                         By: /s/ Robert Tayloe Ross




Robert Tayloe Ross (Va. Bar No. 29614)
Diane U. Montgomery (Va. Bar No. 31850)
Midkiff, Muncie & Ross, P.C.
300 Arboretum Place, Suite 420
Richmond, Virginia 23236
(804) 560-9600 (phone)
(804) 560-5997 (fax)
E-mail: rross@midkifflaw.com
E-mail: dmontgomery@midkifflaw.com

Counsel for Cincinnati Insurance Company




{01610230.DOCX }                                   15
